Case: 1:18-cv-07297 Document #: 40-10 Filed: 08/26/19 Page 1 of 13 PageID #:233

EXHIBIT - 10
Case: 1:18-cv-07297 Document #: 40-10 Filed: 08/26/19 Page 2 of 13 PagelID #:234

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
JAMES HAUGEN, ET AL. )
) Case No. 1:18-CV-07297
Plaintiffs, )
) Judge Elaine E. Bucklo
v. )
)
ROUNDY’S ILLINOIS, LLC d/b/a )
MARIANO’S )
)
Defendant. )

DEFENDANT ROUNDY’S ILLINOIS, LLC d/b/a MARIANO’S
FIRST SUPPLEMENTAL ANSWERS TO PLAINTIFFS JAMES HAUGEN, ET AL.’S
FIRST SET OF INTERROGATORIES

Defendant Roundy’s Illinois, LLC, d/b/a Mariano’s provides its First Supplemental Answers
to Plaintiffs’ First Set of Interrogatories.

GENERAL OBJECTIONS

I. These General Objections are incorporated by reference, as if fully stated herein, with
respect to each and every answer and response to each and every interrogatory and document request
(collectively, “discovery requests”) contained herein.

2. Defendant objects to Plaintiffs’ discovery requests to the extent that they seek
information or documents that are subject to the attorney-client privilege, work product immunity, or
are otherwise privileged or immune from discovery. Moreover, Defendant does not intend by these
answers and responses to waive any claim of privilege or immunity. If Defendant produces any
information or document that is protected by a privilege or immunity, such production shall be

deemed inadvertent and shall not constitute a waiver of the applicable privilege. . ry 3

De ducturr
Case: 1:18-cv-07297 Document #: 40-10 Filed: 08/26/19 Page 3 of 13 PagelD #:235

3. Defendant objects to Plaintiffs’ discovery requests to the extent they seek information
or documents not in Defendant’s custody or control.

4, Defendant objects to Plaintiffs’ discovery requests to the extent that they attempt to
impose obligations greater than those imposed by the Federal Rules of Civil Procedure, the Local
Rules of Court, and/or any Order of the Court.

5. Defendant objects to Plaintiffs’ discovery requests to the extent they request
information regarding individuals who are not parties to this case.

GENERAL RESPONSES

l. Without waiver or limitation of the foregoing General Objections or of any objections
to specific document requests at any time, all answers of Defendant are made without waiving:

a. all questions as to competency, relevancy, materiality, privilege, and
admissibility of any answers and responses given;

b. the right to object, on any ground, to the use of any information produced or
the subject matter thereof;

C. the right at any time to revise, correct, supplement, clarify, and/or amend the
answers and responses hereinafter set forth;

d. the right to object to a demand for further discovery relating to the subject
matter of the answers and responses herein;

e. the right to move for a protective order; and

f. the right of any party to object on any ground to the use of any information or
document provided in response to these discovery requests in any subsequent proceedings in, or the

trial of, this or any other action.
Case: 1:18-cv-07297 Document #: 40-10 Filed: 08/26/19 Page 4 of 13 PagelD #:236

2. The information in these answers and responses is not based solely on the knowledge
of the executing party, but includes the knowledge of Defendant, its agents, representatives, and,
unless privileged, its attorneys.

3. The word usage and sentence structure may be that of the attorney assisting in the
preparation of these answers and responses and does not necessarily purport to be the precise language
of the executing party.

4. Discovery in this matter is not yet complete. Given the stage of litigation, Defendant
fully reserves its right to alter, amend, modify, or otherwise revise its answers and responses if, for
any reason, such revisions become appropriate or warranted. Should it be necessary, upon
Defendant’s receipt of or discovery of information or documents that supplement, correct, or modify
the information or documents provided in these answers and responses, supplemental answers and/or
responses will be prepared and submitted as required by the Federal Rules of Civil Procedure.

5. As used in these responses, the terms “will produce” or “will be produced” mean that
Defendant will make the requested documents available for inspection and copying at a time and
place to be agreed upon by counsel for the parties to the extent such documents (1) exist, (2) are in
Defendant’s possession, custody, or control, (3) can be located following a reasonable search, (4)
have not been made available for inspection previously in this action, and (5) are not covered by any
of the general or specific objections contained herein.

INTERROGATORIES

l. Please identify by name and address all individuals who contributed any information
used in conjunction with any answer contained herein, and specifically identify what information was
contributed by each such individual and to what specific interrogatory the information was

contributed.
Case: 1:18-cv-07297 Document #: 40-10 Filed: 08/26/19 Page 5 of 13 PagelD #:237

ANSWER: Objection. This Interrogatory seeks information protected under the attorney-
client privilege and the attorney work-product doctrine. Subject to and without waiving any of the
foregoing objections, Defendant is a corporate party and its answers are the product of information

from numerous individuals and documents.

2. Please state the specific job titles of the named Plaintiffs, James Haugen and Christian
Goldston, and produce all contents of Plaintiffs’ employee files (in conjunction with Request to
Produce No. 1).

ANSWER: Plaintiffs James Haugen and Christian Goldston were People Service Managers.

Answering further, see Defendant’s Response to Request to Produce No. |.

3. Please state whether the corporate Defendant manages and administers its own payroll
system for employee compensation. If Defendant does not maintain its own payroll system, please
list the name and address of each company or entity the corporate Defendant has utilized for said
payroll system services within the last three (3) years.

oe

ANSWER: Objection. This Interrogatory is vague in that the terms “manages” and
“administers” are undefined. Subject to and without waiving any of the foregoing objections, Kroger

Payroll processes Defendant’s payroll.

4, Please describe in detail how time worked by People Service Managers (hereinafter
referred to as “PSM” or “PSMs”) was recorded and identify any time-keeping system used to record

time in the last three (3) years.
Case: 1:18-cv-07297 Document #: 40-10 Filed: 08/26/19 Page 6 of 13 PageID #:238

ANSWER: Objection. This Interrogatory is vague in that the term “recorded” is
undefined. Further objecting, this Interrogatory seeks information outside that scope of Phase I
discovery to the extent it seeks information related to individuals other than Plaintiff and his
individual claims. Subject to and without waiving any of the foregoing objections, Defendant
schedules People Service Managers for certain hours each week, but it does not require People
Services Managers to record their time worked because People Service Managers are salary exempt

employees.

5. Identify the named Plaintiffs’ basis of pay and basis of pay for each individual
identified in Interrogatory No. 9 (e.g. salary, hourly, piece-rate, or shift pay, commissions) rate(s) of
pay (e.g. $500 per week, $10.00 per hour, $110.00 per shift, percentage of sales, etc.) during the
relevant period.

ANSWER: Objection. This Interrogatory seeks information that is outside the scope of
Phase I discovery to the extent it seeks information related to individuals other than Plaintiff and his
individual claims. Further objecting, this Interrogatory is vague in that the term “basis of pay” is
undefined. Subject to and without waiving any of the foregoing objections, Defendant will produce
documents reflecting Plaintiffs’ pay.

SUPPLEMENTAL ANSWER: Subject to and without waiving any of the foregoing
objections or any objections in Defendant’s responses to Plaintiffs’ document requests, see

ROUNDYS_000029, 000033, 000045, 000052, 000140, and 000199-207.
Case: 1:18-cv-07297 Document #: 40-10 Filed: 08/26/19 Page 7 of 13 PagelD #:239

6. For the three (3) years preceding the filing of this Complaint, please state the day-to-
day job duties of the named Plaintiffs, James Haugen and Christian Goldston, including any job duties
the named Plaintiffs performed that were not expressly described in Plaintiffs’ written job
descriptions.

ANSWER: Plaintiffs’ job duties are set forth in the job description produced with Defendant’s
MIDP responses, bates labeled Roundys000030-32.

SUPPLEMENTAL ANSWER: Subject to and without waiving any of the foregoing
objections or any objections in Defendant’s responses to Plaintiffs’ document requests, see also

ROUNDYS_000137-139.

7. Please state when the job description of PSM was implemented.

ANSWER: Objection. This Interrogatory is overbroad in that it seeks information from
outside the relevant time period. Subject to and without waiving any of the foregoing objections, the
job description bates labeled Roundys00030-32 was in place during the period of time Plaintiffs were
in the PSM role.

SUPPLEMENTAL ANSWER: Subject to and without waiving any of the foregoing
objections or any objections in Defendant’s responses to Plaintiffs’ document requests, the job
description bates labeled ROUNDYS_000030-32 and ROUNDYS_000137-139 was the only job

description applicable to PSMs between November |, 2015 and November I, 2018.

8. Please state and describe in detail the job description and duties of any job category

that the PSM position was created to replace or supplement.
Case: 1:18-cv-07297 Document #: 40-10 Filed: 08/26/19 Page 8 of 13 PagelID #:240

ANSWER: Objection. This Interrogatory is vague in that the terms “job category” and
“replace” and “supplement” are not defined. Further objecting, this Interrogatory is overbroad in that
it seeks information from outside the relevant time period. Subject to and without waiving the

foregoing objections, none.

9. Please state the names, addresses telephone numbers and email addresses for all PSMs
employed by Defendant within the last three (3) years.

ANSWER: Objection. This Interrogatory seeks information outside the scope of Phase I
discovery to the extent it seeks information related to individuals other than Plaintiffs and their

individual claims.

10. Please state the name and addresses for each store location where PSMs were
employed and utilized.

ANSWER: Objection. This Interrogatory seek information outside the scope of Phase |
discovery to the extent it seeks information related to individuals other than Plaintiffs and their
individual claims. Subject to and without waiving any of the foregoing objections, Plaintiff Haugen
worked as a PSM at the following stores:

Mariano’s Edgewater: 5201 N. Sheridan Rd.; Chicago, IL 60640; and

Mariano’s Glenview: 25 Waukegan Rd.; Glenview, IL 60025.

Plaintiff Goldston worked at the following store:

Mariano’s 16" and Clark: 1615 S. Clark St.; Chicago, IL 60616.
Case: 1:18-cv-07297 Document #: 40-10 Filed: 08/26/19 Page 9 of 13 PageID #:241

SUPPLEMENTAL ANSWER: Subject to and without waiving any of the foregoing
objections or any objections in Defendant’s responses to Plaintiffs’ document requests, see

ROUNDYS _000208-209.

11. Please state the names, addresses, telephone numbers and email addresses for each
General Manager (or equivalent) employed at each location identified in the Interrogatory above
within the last three (3) years and identify whether the General Manager is a current or former
employee of Defendant. If a General Manager identified in this Interrogatory is a former employee,
please state whether Defendant is asserting its control over them.

ANSWER: Objection. This Interrogatory is vague in that the term “General Manager (or
equivalent)” is not defined. Further objecting, the term “asserting its control over them” is vague.
Subject to and without waiving any of the foregoing objections, John Boudart was the store director
at the Edgewater store when Plaintiff Haugen worked there and Jared Anderson and Jeff Swanson
were the store directors at the Glenview store when Plaintiff Haugen worked there. Donald Jeffers,
Jeremy Trimble, Luis Elvir, Megan Gleeson, and Marvin Gomez were store directors at the 16" and

Clark store during Plaintiff Goldston’s employment.

12. For each of the past and present employees identified in answer to Interrogatory No 9,
if any individual’s day-to-day job duties were different than those of the named Plaintiffs (as
described in your answer to Interrogatory No 6. above), please describe in substance the manner in
which any such individual’s day-to-day job duties differed from those of the named Plaintiffs.

ANSWER: Qbjection. This Interrogatory seeks information outside the scope of Phase |

discovery to the extent it seeks information related to individuals other than Plaintiffs and their
Case: 1:18-cv-07297 Document #: 40-10 Filed: 08/26/19 Page 10 of 13 PagelD #:242

individual claims. Subject to and without waiving any of the foregoing objections, see Answer to

Interrogatory No. 9.

13. Please explain in detail any tools or resources the named Plaintiffs and the PSMs
identified in Interrogatory No. 6 used in their job-related decision-making process, including any tools
or resources that may have been required or provided by Defendant, (i.e. handbooks, manuals,
template forms, computer programs, verbal or written direction, etc.)

ANSWER: Objection. This Interrogatory seeks information outside the scope of Phase I
discovery to the extent it seeks information related to individuals other than Plaintiffs and their
individual claims. Further objecting, this Interrogatory is vague in that the terms “tools” and
“resources” are undefined. Subject to and without waiving any of the foregoing objections, pursuant
to Fed. R. Civ. P. 33(d), Defendant will produce documents in response to this Interrogatory.

SUPPLEMENTAL ANSWER: Subject to and without waiving any of the foregoing
objections or any objections in Defendant’s responses to Plaintiffs’ document requests, see

ROUNDYS _000147-172.

14. For each job of the store locations identified in Interrogatory No.10 and all PSMs
identified in Interrogatory No.6, for the three (3) years preceding the filing of this complaint, please
identify the manner in which Defendant recorded, or otherwise documented the amount of time
employees worked (i.e., computer log-on, electronic punch or swipe system, manual, hand written
time sheet, etc.,) and describe the sequence of payroll processing, including the identify of any
individuals responsible for said process from the point in which the employee time is recorded to the

issuance of the payroll check.
Case: 1:18-cv-07297 Document #: 40-10 Filed: 08/26/19 Page 11 of 13 PagelD #:243

ANSWER: Objection. This Interrogatory seeks information that is not proportionate to the
needs of this case and that is outside the scope of Phase I discovery to the extent it seeks information
related to individuals other than Plaintiffs and their individual claims. Subject to and without waiving
any of the foregoing objections, Defendant does not require its salaried exempt employees to record

their work time.

15. Please identify any and all investigations, audits, inquiries or other involvement
Defendant have had at any time with any government agency related to Defendant’s wage and hour
or compensation policies and practices, including but not limited to any investigations, audits,
inquiries or other involvement with the United States Department of Labor or the Illinois Department
of Labor. For each circumstance identified, please also state the nature or subject of such
investigation, the date upon which the event occurred and pursuant to Plaintiffs’ Request For
Production, please produce copies of any and all documents related.

ANSWER: Objection. This Interrogatory seeks information that is irrelevant and not

proportionate to the needs of this case.

16. For each affirmative defense asserted by Defendant in their response to Plaintiffs’
Complaint, please state the factual basis or defense for each defense asserted, identify the person or
persons who have provided any information relative to the factual basis of the defense, and identify
any and all documents which relates to or support said factual basis of the defense.

ANSWER: Objection. This Interrogatory seeks information that is protected under the

attorney-client privilege and the attorney work product doctrine. Subject to and without waiving any

10
Case: 1:18-cv-07297 Document #: 40-10 Filed: 08/26/19 Page 12 of 13 PageID #:244

of the foregoing objections, Defendant’s defenses speak for themselves. Further answering, pursuant
to Fed. R. Civ. P. 33(d), see documents produced.

SUPPLEMENTAL ANSWER: Subject to and without waiving any of the foregoing
objections or any objections in Defendant’s responses to Plaintiffs’ document requests, see

ROUNDYS_000001-209.

Respectfully submitted,

/s/ David K. Montgomery

David K. Montgomery (pro hac vice)
Matthew R. Byrne (pro hac vice)

Mark B. Gerano (pro hac vice)
JACKSON LEWIS P.C.

PNC Center, 26" Floor

201 E. Fifth Street

Cincinnati, OH 45202

Telephone: (513) 898-0050

Facsimile: (513) 898-0051

Email: david. montgomery@jacksonlewis.com
Email: matthew.byrne@jacksonlewis.com
Email: mark.gerano@jacksonlewis.com

Christopher S. Griesmeyer (ARDC #6269851)
GREIMAN, ROME & GRIESMEYER, LLC
2 North LaSalle Street, Suite 1601

Chicago, IL 60602

Telephone: (312) 428-2750

Email: cgriesmeyer@grglegal.com

Email: amaxwell@grglegal.com

Counsel for Defendant
Mariano’s Illinois, LLC, d/b/a Mariano ’s

1]
Case: 1:18-cv-07297 Document #: 40-10 Filed: 08/26/19 Page 13 of 13 PagelD #:245

CERTIFICATE OF SERVICE

I hereby certify that on this 12th day of August 2019, a true and accurate copy of the foregoing
Defendant Roundy’s Illinois, LLC d/b/a Mariano’s Supplemental Answers to Plaintiffs James Haugen
et al.’s First Set of Interrogatories was served via email upon the following:

4834-0426-4607, v. 1

John W. Billhorn

Samuel Engelson

BILLHORN LAW FIRM

53 West Jackson Blvd., Suite 401
Chicago, IL 60604

Telephone: (312) 853-1450

Email: jbillhorn@billhornlaw.com
Email: sengelson@billhornlaw.com

Counsel for Plaintiffs

/s/ David K. Montgomery

12
